UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6276


MCDEVILAN M. JONES,

                Petitioner - Appellant,

          v.

WARDEN GREGORY HOLLOWAY,

                Respondent - Appellee,

          and

WALLENS RIDGE STATE PRISON,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-01335-CMH-IDD)


Submitted:   May 30, 2013                   Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


McDevilan M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            McDevilan     M.   Jones    seeks   to   appeal      the    district

court’s order dismissing without prejudice his 28 U.S.C. § 2254

(2006) petition for failing to abide by the order of the court.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

order Jones seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.              Jones may be able

to save his petition by amending it to comply with the district

court’s order.       See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                 Accordingly,

we   deny   leave   to   proceed   in   forma   pauperis   and    dismiss   the

appeal for lack of jurisdiction.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       DISMISSED




                                        2